Exhibit 10.12

AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
Bridgestone Firestone: Fort Meyers, FL
THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (“Agreement”) is made and
entered into as of the Effective Date (as defined below) by and between AR
CAPITAL, LLC (“Buyer”), and FIRST CITY SOUTH, LLC     (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)    “Broker” shall mean Dean C. Larsen and Novak Forney & Associates, LLC,
acting as Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to any applicable extension periods set forth
in this Agreement, on the last day of the Due Diligence Period (as defined
herein) unless the Buyer waives the full Due Diligence Period and elects to
close earlier by providing written notice thereof to Seller. The date of Closing
is sometimes hereinafter referred to as the “Closing Date.” Neither party will
need to be present at Closing, it being anticipated that the parties will
deliver all Closing documents and deliverables in escrow to the Escrow Agent
prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is twenty-eight (28) days
thereafter or the date on which Seller receives written notice of Buyer’s waiver
of the Due Diligence Period. Seller shall deliver to Buyer all of the Due
Diligence Materials (as defined below) within five (5) business days after the
Effective Date, and for each day that passes thereafter until all of the Due
Diligence Materials are delivered to Buyer, the Due Diligence Period and the
Closing Date shall be extended by one (1) business day.
(d)    “Earnest Money” shall mean ONE HUNDRED FIFTY-TWO THOUSAND THREE HUNDRED
and NO/100 Dollars ($152,300.00). The Earnest Money shall be delivered to Escrow
Agent within three (3) business days after the Effective Date. The Earnest Money
shall be deposited by Buyer in escrow with Escrow Agent, to be applied as part
payment of the Purchase Price at the time the sale is closed, or disbursed as
agreed upon in accordance with the terms of this Agreement. Seller and Buyer
each shall pay one-half of all reasonable escrow fees charged by Escrow Agent.
(e)    “Effective Date” This Agreement shall be signed by both Seller and Buyer.
The date that is one (1) business day after the date of execution and delivery
of this Agreement by both Seller and Buyer shall be the “Effective Date” of this
Agreement.

1

--------------------------------------------------------------------------------



(f)    “Escrow Agent” shall mean Stewart Title Guaranty, 5935 Carnegie Blvd.,
Suite 301, Charlotte, NC 28209. Attention:  Regina L. Fiegel, Telephone: 
(704-401-2010), Telecopy: (704-401-2039); E-Mail: rfiegel@stewart.com The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Commitment and Title Policy, (y) preparation of the closing
statement, and (z) collections and disbursement of the funds.
(g)    “Lease” shall mean that certain Lease Agreement dated as of April 14,
2008 (the “Lease”) between GC – Fort Meyers, FL-1, L.P., as Seller’s
predecessor-in-interest, as landlord, and BFS Retail & Commercial Operations,
LLC, as tenant (“Tenant”), as amended.
(h)    “Property” shall mean (1) that certain real property located at 4741
Laredo Avenue, Fort Meyers, Florida being more particularly described on Exhibit
A, attached hereto and incorporated herein (the “Real Property”) together with
all buildings, facilities and other improvements located thereon (collectively,
the “Improvements”); (1) all right, title and interest of Seller under the Lease
and all security deposits (if any) that Seller is holding pursuant to the Lease;
(1) all right, title and interest of Seller in all machinery, furniture,
equipment and items of personal property of Seller attached or appurtenant to,
located on or used in the ownership, use, operation or maintenance of the
Property or the Improvements (collectively, the “Personalty”); (1) all right,
title and interest of Seller, if any, to any unpaid award for (1) any taking or
condemnation of the Property or any portion thereof, or (1) any damage to the
Property or the Improvements by reason of a change of grade of any street or
highway; (e) all easements, licenses, rights and appurtenances relating to any
of the foregoing; and (f) all right, title and interest of Seller in and to any
warranties, tradenames, logos (including any federal or state trademark or
tradename registrations), or other identifying name or mark now used in
connection with the Real Property and/or the Improvements, but expressly
excluding any such property to the extent owned by Tenant (the “Intangible
Property”).
(i)    “Purchase Price” shall mean THREE MILLION FORTY-SIX THOUSAND SEVEN
HUNDRED NINETY-FIVE and NO/100 Dollars ($3,046,795.00). The Purchase Price is
based on a capitalization rate of 7.30% and an Annual Net Rent (hereinafter
defined) of $222,416.00 per annum. If the Annual Net Rent on the Closing Date is
not the same, the Purchase Price shall be adjusted accordingly.
(j)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
First City South, LLC
2429 Wisconsin Dells Drive
Henderson, NV 89044
Attn: Patrick Galvin, Managing Member
Tel. No.: (715) 410-0159
Email: pat.galvin@hotmail.com







2

--------------------------------------------------------------------------------



And to:


David Anderson
Ruder Ware
401 Graham Avenue
Eau Claire, WI 54702
Tel. No.: (715) 834-3425
Email: danderson@ruderware.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
7621 Little Avenue, Suite 200
Charlotte, NC 28226
Tel. No.: (704) 626-4400
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com



3

--------------------------------------------------------------------------------



2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, personal property taxes, water and sewer use
charges, and any other charges and assessments constituting a lien on the
Property (collectively, the “Taxes and Assessments”) due and payable on or
before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing. There shall be no closing
adjustments between the parties for Taxes and Assessments not yet due and
payable at Closing unless Tenant is not responsible for all such Taxes and
Assessments due in accordance with the provisions of the Lease.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)100% of all policy premiums for the Title Policy (as defined below),
including search costs and a survey endorsement, but excluding any other
endorsements issued in connection with such policies other than endorsements
that Seller elects to purchase to cover title issues, if any;


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property.


(iii)Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;


(iv)Any costs incurred in connection with the release of existing debt,
including, but not limited to, prepayment penalty fees and recording fees for
documents providing for the release of the applicable Property from the existing
debt.



4

--------------------------------------------------------------------------------



(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)Premiums for any endorsements issued in connection with the Title Policy,
other than endorsements that Seller elects to purchase to cover title issues, if
any, and other than a survey endorsement;


(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax;


(iii)All fees relating to the granting, executing and recording of the transfer
deed for the Property; and


(iv)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property, (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller agrees to remove or cure any objections of Buyer which are of a
nature that are capable of being cured with reasonable efforts prior to Closing.
Seller shall have no obligation to cure any Title Matter objected to, except as
aforesaid, provided Seller notifies Buyer of any objections which Seller elects
not to remove or cure within five (5) business days following receipt of Buyer’s
objections. In the event that Seller refuses to remove or cure any objections,
Buyer shall have the right to terminate this Agreement upon written notice to
Seller given within five (5) business days after receipt of Seller’s notice,
upon which termination the Earnest Money shall be returned to Buyer and neither
party shall have any further obligation hereunder, except as otherwise expressly
set forth herein. If any matter not revealed in the Title Commitment is
discovered by Buyer or by the Escrow Agent and is added to the Title Commitment
by the Escrow Agent at or prior to Closing, Buyer shall have until the earlier

5

--------------------------------------------------------------------------------



of (i) ten (10) days after the Buyer’s receipt of the updated, revised Title
Commitment showing the new title exception, together with a legible copy of any
such new matter, or (ii) the date of Closing, to provide Seller with written
notice of its objection to any such new title exception (individually and
collectively, the “Objection”). If Seller does not remove or cure such Objection
prior to the date of Closing, Buyer may terminate this Agreement, in which case
the Earnest Money shall be returned to Buyer, Seller shall reimburse Buyer for
all out of pocket costs and expenses incurred hereunder and neither party shall
have any further obligation hereunder, except as otherwise expressly set forth
herein.
(b)    Within five (5) days following the Effective Date, Seller shall provide
to Buyer copies of the following documents and materials pertaining to the
Property to the extent within Seller’s possession or reasonably obtainable by
Seller or Seller’s counsel: (i) a complete copy of all leases affecting the
Property (unless the same have previously been provided to Buyer) and all
amendments thereto and of all material correspondence relating thereto; (ii) a
copy of all surveys and site plans of the Property, including without limitation
any as-built survey obtained or delivered to tenants of the Property in
connection with its construction; (iii) a copy of all architectural plans and
specifications and construction drawings and contracts for improvements located
on the Property; (iv) a copy of Seller’s title insurance commitments and
policies relating to the Property; (v) a copy of the certificate of occupancy
(or local equivalent) and zoning reports for the Property; and of all
governmental permits/approvals; (vi) a copy of all environmental, engineering
and physical condition reports for the Property; (vii) copies of the Property’s
real estate tax bills for the current and prior two (2) tax years or, if the
Property has been owned by Seller for less than two (2) tax years, for the
period of ownership; (viii) a copy of each tenant sales reports for the previous
twenty four (24) calendar months or if the Tenant has been operating for less
than twenty-four (24) months, for the period of operation; (ix) the operating
statements of the Property for the twenty four (24) calendar months immediately
preceding the Effective Date or if the Tenant has been operating for less than
twenty-four (24) months, for the period of operation; (x) all service contracts
and insurance policies which affect the Property, if any; (xi) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any roof warranties; and (xii) a written inventory of all
items of personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”). Seller shall deliver any other documents relating to the Property
reasonably requested by Buyer, to the extent within Seller’s possession or
reasonably obtainable by Seller or Seller’s counsel, within three (3) business
days following such request. Additionally, during the term of this Agreement,
Buyer, its agents and designees, shall have the right to enter the Property for
the purposes of inspecting the Property, conducting soil tests, and making
surveys, mechanical and structural engineering studies, inspecting construction,
and conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify and hold Seller harmless from and against any and all
claims or damages to the extent resulting from the activities of Buyer on the
Property, and Buyer shall repair any and all damage caused, in whole or in part,
by Buyer and return the Property to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Buyer and the Buyer’s
representatives to inspect the Property. After the Effective Date, Buyer shall

6

--------------------------------------------------------------------------------



be permitted to speak and meet with Tenant in connection with Buyer’s due
diligence. Upon signing this agreement, Seller shall provide Buyer with the name
of a contact person(s) for the purpose of arranging site visits. Buyer shall
give Seller reasonable written notice (which in any event shall not be less than
two (2) business days) before entering the Property, and Seller may have a
representative present during any and all examinations, inspections and/or
studies on the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller and the Escrow Agent prior to the expiration of the Due
Diligence Period, in which event this Agreement shall become null and void,
Buyer shall receive a refund of the Earnest Money, and all rights, liabilities
and obligations of the parties under this Agreement shall expire, except as
otherwise expressly set forth herein.
(c)    Within two (2) business days following the Effective Date, Seller shall
request Estoppel Certificates certified to the following: “AR Capital, LLC, ARC
BFFTMFL001, LLC, and their lender, successors and assigns” (and simultaneously
provide Buyer with a copy of such request) and a waiver of Tenant’s right of
first refusal, if any. It shall be a condition of Closing that Seller shall have
obtained an estoppel certificate from Tenant in the form attached hereto as
Exhibit F or Tenant’s standard form estoppel (the “Tenant Estoppel
Certificate”), and Seller shall use good faith efforts to obtain the same.
Seller shall promptly deliver to Buyer photocopies or pdf files of the executed
estoppel certificates when Seller receives the same.
(d)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements, if any, as may be reasonably
requested by Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed $50,000, or (c) with respect to
any condemnation, any Improvements or access to the Property or more than five
percent (5%) of the Property is (or will be) condemned or taken, then, Buyer may
elect to terminate this Agreement by providing written notice of such
termination to Seller within ten (10) business days after Buyer’s receipt of
notice of such condemnation, taking or damage, upon which termination the
Earnest Money shall be returned to the Buyer and neither party hereto shall have
any further rights, obligations or liabilities under this Agreement, except as
otherwise expressly set forth herein. With respect to any condemnation or taking
(of any notice thereof), if Buyer does not elect to cancel this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the awards, if any, for
the condemnation or taking, and Buyer shall be entitled to receive and keep all
such awards. With respect to a casualty, if Buyer does not elect to terminate
this Agreement or does not have the right to terminate this Agreement as
aforesaid, there shall be no abatement of the Purchase Price and Seller shall
assign to Buyer at the Closing the rights of Seller to the proceeds under
Seller’s insurance policies covering such Property with respect to such damage
or destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect

7

--------------------------------------------------------------------------------



thereto, and Buyer shall be entitled to receive and keep any monies received
from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give written notice to the other party of the Demand within one
business day after receipt of the Demand. If Escrow Agent does not receive a
written objection from the other party to the proposed payment within five (5)
business days after the giving of such notice by Escrow Agent, Escrow Agent is
hereby authorized to make the payment set forth in the Demand. If Escrow Agent
does receive such written objection within such period, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing provisions of this clause (a) if Buyer delivers a notice to Escrow
Agent and the Seller stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
immediately return the Earnest Money to Buyer without the necessity of
delivering any notice to, or receiving any notice from Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent shall hold the Earnest Money in escrow and
shall disburse the Earnest Money pursuant to the provisions of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be

8

--------------------------------------------------------------------------------



entitled to immediately receive all of the Earnest Money as liquidated damages
as and for Seller’s sole remedy. Upon such termination, neither Buyer nor Seller
shall have any further rights, obligations or liabilities hereunder, except as
otherwise expressly provided herein. Seller and Buyer agree that (a) actual
damages due to Buyer’s default hereunder would be difficult and inconvenient to
ascertain and that such amount is not a penalty and is fair and reasonable in
light of all relevant circumstances, (b) the amount specified as liquidated
damages is not disproportionate to the damages that would be suffered and the
costs that would be incurred by Seller as a result of having withdrawn the
Property from the market, and (c) Buyer desires to limit its liability under
this Agreement to the amount of the Earnest Money paid in the event Buyer fails
to complete Closing. Seller hereby waives any right to recover the balance of
the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Seller for any punitive,
speculative or consequential damages.
(b)    In the event of a default in the obligations herein taken by Seller with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof; (ii) terminate this Agreement by delivering
written notice thereof to Seller no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Seller shall pay to Buyer all of
the out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof; (iii)
enforce specific performance of Seller’s obligations hereunder; or (iv) by
notice to Seller given on or before the Closing Date, extend the Closing Date
for a period of up to thirty (30) days (the “Closing Extension Period”), and the
Closing Date shall be moved to the last day of the Closing Extension Period. If
Buyer so extends the Closing Date, then Seller may, but shall not be obligated
to, cause said conditions to be satisfied during the Closing Extension Period.
If Seller does not cause said conditions to be satisfied during the Closing
Extension Period, then Buyer shall have the remedies set forth in Section 9(b)
(i) through (iii) above except that the term “Closing” shall read “Extended
Closing”.
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;

9

--------------------------------------------------------------------------------



(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer previously, a copy
thereof confirming that the copy is true, correct and complete shall be attached
to the Tenant Estoppel;
(f)    A settlement statement setting forth the Purchase Price, all prorations
and other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;
(g)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(h)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(i)    Originals of the warranties set forth on Exhibit I, and any additional
warranties required by the Lease, re-issued at Seller’s expense, to Buyer or
Tenant, as requested by Buyer;
(j)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(l)    Letter to Tenant in form of Exhibit H attached hereto;
(m)    A certificate of insurance or other evidence reasonably satisfactory to
Buyer memorializing and confirming that Tenant is then maintaining policies of
insurance of the types and in the amounts required by the Lease, and at Closing
Seller shall use reasonable efforts to have Tenant name Buyer and its mortgagee
as additional insured parties and/or as loss payees and/or mortgagees, as
appropriate, as their respective interests may appear; and
(n)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller and shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b)

10

--------------------------------------------------------------------------------



and (g) above. Buyer shall have the right to advance the Closing upon five (5)
days prior written notice to Seller; provided that all conditions precedent to
both Buyer’s and Seller’s respective obligations to proceed with Closing under
this Agreement have been satisfied (or, if there are conditions to a party’s
obligation to proceed with Closing that remain unsatisfied, such conditions have
been waived by such party). Buyer shall have a one-time right to extend the
Closing for up to fifteen (15) business days upon written notice to Seller to be
received by Seller on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Seller is obligated to
provide that is “time sensitive” does not need to be provided again by Seller.
The Closing shall be held through the mail by delivery of the closing documents
to the Escrow Agent on or prior to the Closing or such other place or manner as
the parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property, and as of the Closing, such
title will be free and clear of all liens and encumbrances except for Permitted
Exceptions and Seller will be the sole owner of the entire lessor’s interest in
the Lease. The Property constitutes one or more separate tax parcels for
purposes of ad valorem taxation;

11

--------------------------------------------------------------------------------



(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) The total
scheduled annual base rent (the “Annual Net Rent”) for the initial term of the
Lease will be $222,416.00 per annum with ten percent (10%) increases every five
(5) years;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity, other than Tenant
under the Lease; and apart from this Agreement, Seller has not entered into any
written agreements for the purchase or sale of the Property, or any interest
therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property; and
(j)    Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:

12

--------------------------------------------------------------------------------



(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall receive from Escrow Agent or any other title insurer approved
by Buyer in its judgment and discretion, a current ALTA owner’s form of title
insurance policy, or irrevocable and unconditional binder to issue the same,
with extended coverage for the Real Property in the amount of the Purchase
Price, dated, or updated to, the date of the Closing, insuring, or committing to
insure, at its ordinary premium rates Buyer’s good and marketable title in fee
simple to the Real Property and otherwise in such form and with such
endorsements as provided in the title commitment approved by Buyer pursuant to
Section 6 hereof and subject only to the Permitted Exceptions (the “Title
Policy”);
(c)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(d)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet the Property;
(e)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;

13

--------------------------------------------------------------------------------



(f)    Seller shall have delivered to Buyer a written waiver by any other party
of any right of first refusal, right of first offer or other purchase option
that Tenant or any other such party has pursuant to the Lease or otherwise to
purchase the Property from Seller, if any; and
(g)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the rights and remedies set forth in Section 9(b)
of this Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof; and (c) shall not, without
Buyer’s prior written consent, which, after the expiration of the Due Diligence
Period may be withheld in Buyer’s sole discretion: (i) amend the Lease in any
manner, nor enter into any new lease, license agreement or other occupancy
agreement with respect to the Property; (ii) consent to an assignment of the
Lease or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate the Lease nor release any guarantor of or
security for the Lease unless required by the

14

--------------------------------------------------------------------------------



express terms of the Lease; and/or (iv) cause, permit or consent to an
alteration of the premises demised thereunder (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.
17.    Performance on Business Days. A “business day” is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.
19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.
20.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.
21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The

15

--------------------------------------------------------------------------------



Exchanging Party agrees to defend, indemnify and hold the Non-Exchanging Party
harmless from any and all liability, damage or cost, including, without
limitation, reasonable attorney's fees that may result from Non-Exchanging
Party's cooperation with the Exchange. The Non-Exchanging Party shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Exchanging Party in this Agreement (including but not limited to any warranties
of title, which, if Seller is the Exchanging Party, shall remain warranties of
Seller), or in any of the closing documents (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Exchanging Party that the Exchange complies with Section 1031
of the Code.
23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. Buyer may assign its rights under this Agreement, provided,
however, that no such assignment shall relieve Buyer of any of its obligations
hereunder until Closing is complete. Buyer is entering into this Agreement for
and on behalf of ARC BFFTMFL001, LLC (“Approved Assignee”), a related special
purpose entity and intends to assign Approved Assignee its rights hereunder
prior to Closing. The notice address for the Approved Assignee is 106 York Road,
Jenkintown, PA 19046.
25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.
27.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate,

16

--------------------------------------------------------------------------------



any of the prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism
Laws” shall mean any laws relating to terrorism or money laundering, including:
Executive Order No. 13224; the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or may hereafter be, renewed, extended,
amended or replaced; the applicable laws comprising or implementing the Bank
Secrecy Act; and the applicable laws administered by the United States Treasury
Department’s Office of Foreign Asset Control (as any of the foregoing may from
time to time be amended, renewed, extended, or replaced).
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
BUYER:
AR CAPITAL, LLC


By:   /s/ Edward M, Weil, Jr.
 
Name:   Edward M. Weil, Jr.
 
Title:   President
 
Date:   6/18/13


SELLER:
FIRST CITY SOUTH, LLC


By:   /s/ Patrick Galvin
 
Name:     Patrick Gavin
 
Title:   Managing Member
 
Date:   6/14/2013



THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
STEWART TITLE GUARANTY
By:      /s/ Regina Fiegel

Name:      Regina Fiegel         

Title:      Senior Vice President    

Date:      6/18/13            







18

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A    -    Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Intentionally Omitted
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Warranties








--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY
[exhibit1012psabffortm_image1.gif]







A-1

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:

(and return to :)
___________________________

___________________________

___________________________

___________________________


Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2013, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
                                                


By:                         

                        Name:

                        Its:


[ACKNOWLEDGMENT]












--------------------------------------------------------------------------------



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
OF LEASE AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease.
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2013, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________


By:                                                      
 
Name:                                                    
 
Title:                                                   


ASSIGNEE:
_______________________________


By:                                                     
 
Name:                                                    
 
Title:                                                   






C-1

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2013.
SELLER:
                                            
By:                         
Name:                         
Title:                         

D-1

--------------------------------------------------------------------------------



SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property)





D-2

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2013, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2006, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




                        
a                         


By:                         
Name:                         
Title:                         

E-1

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF TENANT ESTOPPEL
The undersigned hereby certifies to AR Capital, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:
1.    The undersigned is the tenant under that certain [Lease Agreement] dated
as of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases that real property located at _________________________________________
(the “Premises”).
2.    Except as set forth above, the Lease has not been modified, changed,
altered, supplemented or amended in any respect, nor have any provisions thereof
been waived.
3.    The Lease is valid and in full force and effect on the date hereof. The
Lease represents the entire agreement between Landlord and Tenant with respect
to the Premises and the land on which the Premises are situated.
4.    Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.
5.    The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.
6.    Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.
7.    The [Base Annual Rent] payable under the Lease is $____________
($_________ monthly). Such [Base Annual Rent] payable under the Lease shall be
adjusted during the initial term of the Lease as follows: (a) from ___________,
20__ to and including ______________, 20__, the Base Annual Rent shall be
$_______ ($_______ monthly), (b) from ___________, 20___ to and including
____________, 20___ the Base Annual Rent shall be $________ ($________ monthly);
[and from __________, 20__ to and including __________, 20___ the fixed annual
minimum rent shall be $_________ ($__________ monthly)]. Such rent has been paid
through and including the month of ____________, 200_. Additional rent under the
Lease has been paid through and including the month of __________, 200_. No such
rent (excluding security deposits) has been paid more than one (1) month in
advance of its due date.

F-1

--------------------------------------------------------------------------------



8.    Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).
9.    No event has occurred and no condition exists that constitutes, or that
with the giving of notice or the lapse of time or both, would constitute, a
default by Tenant or, to the best knowledge of Tenant, Landlord under the Lease.
Tenant has no existing defenses or offsets against the enforcement of the Lease
by Landlord.
10.    (a)    All required contributions by Landlord to Tenant on account of
Tenant's improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.
(b)    Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.
11.    The undersigned is duly authorized to execute this Certificate on behalf
of Tenant.
Dated: ____________, 2013
TENANT:    
____________________, a ________________
By:

Name:

Title:





F-2

--------------------------------------------------------------------------------



EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD]




By:                     
Name:                     
Title:                     





H-1

--------------------------------------------------------------------------------



EXHIBIT I
WARRANTIES





I-1